UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 MICHAEL DAVID LEE,

           Plaintiff,
                  v.                                       Civil Action No. 09-1214 (JDB)
 COMMISSIONER FOR PATENTS,
 UNITE STATES PATENT AND
 TRADEMARK OFFICE,

           Defendant.


                                             ORDER

       Michael David Lee, proceeding pro se, has filed a complaint against the United States

Commissioner for Patents. He asks this Court to overturn an apparent decision by the United

States Patent and Trademark Office denying him renewal of his patent for the "Original Jake and

the Pancake Game." See Compl. at p. 2-3. Less than two months after filing his complaint, and

before he served a summons on the Commissioner for Patents, Lee filed what he termed a

"Motion for Summary Judgment." See Mot. for Summ. J. [Docket Entry 2]. In it, he simply

restated the relief he requested in his complaint; he provided no factual or legal argument in

support of his request. See id. at 1. Accordingly, the Court concludes that Lee's motion is best

characterized as a motion for default judgment.1 Because Lee's motion was filed before he

perfected service on the Commissioner of Patents, it is improper -- it is "axiomatic that service of

process must be effective under the Federal Rules of Civil Procedure before a default or a default



       1
          Lee's motion does not meet the requirements of either the Federal Rules of Civil
Procedure or the Local Civil Rules for a summary judgment motion, and hence must be denied
for that reason as well.
judgment may be entered against a defendant." Md. State Fireman's Ass'n v. Chaves, 166 F.R.D.

353, 354 (D. Md. 1996). Therefore, upon consideration of [2] Lee's motion for summary (or

default) judgment, and the entire record herein, it is hereby ORDERED that the motion is

DENIED.

       SO ORDERED.


                                                           /s/
                                                   JOHN D. BATES
                                               United States District Judge
Date: December 30, 2009

Copy to:
Michael David Lee
213 15th Street
Manhattan Beach, CA 90266